      Case 19-17973-SLM          Doc 5    Filed 05/13/19 Entered 05/13/19 12:17:21      Desc Main
                                          Document      Page 1 of 2



       UNITED STATES BANKRUPTCY COURT
       DISTRICT OF NEW JERSEY
       Caption in Compliance with D.N.J. LBR 9004-1(b)
       RAS Citron, LLC
       Authorized Agent for Secured Creditor
       130 Clinton Road, Lobby B, Suite 202
       Fairfield, NJ 07004
       Telephone: 973-575-0707
       Facsimile: 973-404-8886

       Laura Egerman, Esq. (LE-8250)

       In Re:                                                   Case No.:    19-17973-SLM

       Brian J. Carroll,                                        Chapter:      7

                  Debtor.                                       Hearing Date: June 4, 2019

                                                                Judge:        Stacey L. Meisel

                    NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY

                                         HEARING DATE AND TIME:
                                          June 4, 2019 at 10:00 A.M.

                            ORAL ARGUMENT IS REQUESTED IN THE EVENT
                                   OPPOSITION IS TIMELY FILED
       TO:
Debtor-                       Debtor’s Attorney-         Trustee-                    U.S. Trustee-
Brian J Carroll               James C. Zimmermann        Nancy Isaacson              US Dept of Justice
2 Apollo Drive                The Law Offices of         Greenbaum, Rowe, Smith &    Office of the US
Highland Lakes, NJ 07422      James C. Zimmermann        Davis LLP                   Trustee
                              244 Route 94               75 Livingston Ave           One Newark Center
                              P.O. Box 472               Suite 301                   Ste 2100
                              Suite One                  Roseland, NJ 07068-3701     Newark, NJ 07102
                              Vernon, NJ 07462

                PLEASE TAKE NOTICE that on June 4, 2019, at 10:00 a.m., or as soon thereafter as
      counsel may be heard, RAS Citron, LLC, attorneys for Nationstar Mortgage LLC d/b/a Mr.
      Cooper, the within creditor ("Creditor"), shall move before the Honorable Judge Stacey L.
      Meisel, United States Bankruptcy Judge, at 50 Walnut Street, 3rd Floor, Newark, NJ 07102
      Courtroom 3A, for an Order pursuant to 11 U.S.C. §362(d)(1) granting such Creditor relief from

                                                                                          19-17973-SLM
                                                                                               19-309425
                                                                                         Notice of Motion
Case 19-17973-SLM         Doc 5     Filed 05/13/19 Entered 05/13/19 12:17:21             Desc Main
                                    Document      Page 2 of 2


automatic stay or, for costs and disbursements of this action, and for such other and further relief
as to the Court may seem just and proper.

          PLEASE TAKE FURTHER NOTICE that in support of the Motion, the undersigned
shall rely on the accompanying Certification in Support of Motion for Relief. A proposed form
of Order is also being submitted. A Memorandum of Law has not been submitted because the
issues raised by the Motion are not extraordinary or unusual necessitating the filing of legal
briefs.

          PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in the
Motion shall: (i) be in writing; (ii) specify with particularity the basis of the objection; and (iii)
be filed with the CLERK, UNITED STATES BANKRUPTCY COURT, Martin Luther
King, Jr. Federal Building 50 Walnut Street, Newark, NJ 07102, and simultaneously served
on Secured Creditor's counsel, RAS Citron, LLC, 130 Clinton Road, Lobby B, Suite 202
Fairfield, NJ 07004, so as to be received no later than seven (7) days before the return date set
forth herein.

          PLEASE TAKE FURTHER NOTICE that unless objections are timely filed and served,
the Motion shall be deemed uncontested in accordance with D.N.J. LBR 9013-1(a) and the relief
requested may be granted without a hearing.

          PLEASE TAKE FURTHER NOTICE that counsel hereby requests oral argument in
accordance with D.N.J. LBR 9013-1 (f) in the event opposition papers are timely filed.

 DATED: May 13, 2019                                 RAS Citron, LLC
                                                     130 Clinton Road, Lobby B, Suite 202
                                                     Fairfield, NJ 07004
                                                     Telephone: 973-575-0707
                                                     Facsimile: 973-404-8886

                                                     By: /s/ Laura Egerman______
                                                     Laura Egerman, Esq.
                                                     Bar ID: LE-8250
                                                     Email: legerman@rasnj.com




                                                                                          19-17973-SLM
                                                                                               19-309425
                                                                                         Notice of Motion
